EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 29 June 2022 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Blaha on 28 July 2022.
The application has been amended as follows: 
In the Substitute Specification:
Page 13, in paragraph [0058], first line therein, --(Figures 2 to 4)-- has been inserted after “19”; second line therein, --(Figure 1)-- has been inserted after “16”.
Page 13, in paragraph [0060], second line therein, --step-- has been inserted prior to “520”.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --An electronic device having first and second component carrier parts with cut-outs therein and adhesively joined to form a cavity that supports an electronic component therein--.
Claims 1-15; 16, 18, 20 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee